                                                                                                     4/8/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Milton Barbecho, et al.,

                         Petitioners,
                                                                    20-cv-2821 (AJN)
                  –v–
                                                                          ORDER
  Thomas Decker, et al.,

                         Respondents.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of Petitioners’ application for an order to show cause and

preliminary injunction and temporary restraining order filed on April 8, 2020. See Dkt. No. 3.

The parties shall meet and confer and submit a proposed briefing schedule and time for a

teleconference hearing on Petitioners’ application by April 8, 2020 at 7 p.m. If the parties are

unable to reach agreement, they shall submit their respective proposals separately by that time.

       The Court is available for a teleconference hearing in the afternoon of April 9, 2020 or on

April 10, 2020.

       SO ORDERED.


               8
Dated: April _____, 2020
       New York, New York



                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
